Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114 , including the fee set forth in 37 CFR 1.17(e) , was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 , and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 . Applicant’s submission filed on 11/02/2021 has been entered.

By this Amendment, the Applicant amended claim 1. Claims 1-6 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 11/02/2021 have been fully considered.

Claim Rejections
35 USC 102
On page(s) 2-3 of the Response, the Applicant asserts the cover forming the flow passage in Mallof cannot have a fully open surface at the side proximate to a compressor, since a bearing is inserted into the portion A inside the cover, and the portion A should be connected to 
The Examiner disagrees with the Applicant’s argument.  
First, as shown in annotated Fig. 8 (below), Mallof discloses a fully open surface because it is unobstructed (i.e., completely open). 

    PNG
    media_image1.png
    470
    633
    media_image1.png
    Greyscale

Second, the applicant states, “A flow passage disclosed in Mallof actually has an opening "to surround the intermediate shaft and the coupling, ... having an open surface proximate to the impeller”.” Similarly, in claim 1, the current application recites “a cover formed into a tubular shape to surround the intermediate shaft and the coupling.” The applicant appears to argue that Mallof is not fully open because it surrounds the shaft and the coupling, even though the applicant’s claims also recite that the cover surrounds the shaft and the coupling.

Third, the Applicant speculates, without support, that “if the cover disclosed in Mallof would have a fully open surface at the side proximate to the compressor, then the cover may not hold the portion A and the bearing.” Assuming the Applicant is correct that “portion A should be 


Current Objections and Rejections
35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallof (US 6,305,169).
Claim 1
Regarding Claim 1, Mallof discloses [a] turbocharger comprising: 
a suction part (Fig. 8 discloses an unnumbered suction part) from which a fluid is suctioned; 

a drive shaft (shaft S) having one end to which the impeller is attached; 
an intermediate shaft (motor shaft 22) provided at the one end of the drive shaft such that the drive shaft extends in an axial direction from a downstream side to an upstream side of the impeller; 
a motor or a generator (19) having a rotor (Fig. 2 not numbered) attached to a distal end of the intermediate shaft via a coupling, a stator (Fig. 2 not numbered) provided so as to correspond to the rotor, and a casing (See Annotated Fig. 8) configured to hold the stator; and 
a cover (See Annotated Fig. 8) formed into a tubular shape to surround the intermediate shaft and the coupling, 

    PNG
    media_image2.png
    524
    824
    media_image2.png
    Greyscale

the cover having a fully open (See annotated Fig. 8 and discussion above) surface proximate to the impeller, wherein 

    PNG
    media_image3.png
    470
    633
    media_image3.png
    Greyscale

a flow passage is formed between the stator and the rotor so as to guide the fluid from the suction part to an inside of the cover (Fig. 8 shows an air cooled motor with air flowing through the motor.  Further, while Mallof is silent on a flow passage between the stator and rotor, it is known in the art to provide a gap between the stator and the rotor so that the rotor may spin around the stator.  Thus, Mallof inherently discloses a flow path between the stator and rotor for the air cooled motor.) and 
the flow passage is formed in the inside of the cover so as to guide the fluid guided from between the stator and the rotor to the impeller through the open surface (See Annotated Fig. 8).

    PNG
    media_image4.png
    542
    729
    media_image4.png
    Greyscale


[Examiner’s note: Sivaraman (US 20170363024) is also relevant because, while Mallof inherently discloses the flow path, Sivaraman explicitly discloses a flow passage between the rotor and stator (Para [0030]).] 
Claim 2
Regarding Claim 2, Mallof discloses [t]he turbocharger according to claim 1, wherein the suction part is provided on an upstream side of the motor or the generator, and an inner diameter of the cover is greater than an outer diameter of the rotor (Fig. 1 and 8).

Claim 3
Regarding Claim 3, Mallof discloses [t]he turbocharger according to claim 1, wherein an outer diameter of the cover is equivalent to an outer diameter of an end of a hub of the impeller on a side of the cover (Fig. 1).

Claim 6


35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallof (US 6,305,169) in view of Andres et al. (US 20030038553).
Claim 4
Regarding Claim 4, Mallof discloses [t]he turbocharger according to claim 1, except wherein the cover is splittable along a longitudinal direction.
However, Andres teaches wherein the cover is splittable along a longitudinal direction (Andres Para [0010 and 0043-0044]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Andres to split Mallof’s cover so as to permit radial disassembly of the housing sections (Para [0044]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallof (US 6,305,169) in view of French et al. (US 20100124496).

Claim 5
Regarding Claim 5, Mallof discloses [t]he turbocharger according to claim 1, except wherein the cover is provided with a rib along a longitudinal direction.
However, French teaches wherein the cover is provided with a rib (French 3c) along a longitudinal direction.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by French to provide the cover with ribs to reinforce the cover (French Para [0074]).

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746